Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is responsive to the Amendment filed 2/14/2022.
2.	Claims 1-4, 6-11, 13-18 and 20-23 are pending in this application. Claims 1, 8 and 15 are independent claims. In the instant Amendment claims 1, 8, 9, 13, 15, 21 and 23 were amended. This action is made Final.


Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4, 6-11, 13-18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Amini et al (“Amini” US 9,812,151) in view of Penilla et al (“Penilla” US 10,453,453) and further in view of Adams et al (“Adams” US 2014/0074833).

Regarding claim 1, Amini discloses a method for customized responses, the method comprising: 
connecting a user (see col. 35, lines 41-50; “A user 1010 can use a computer 1015a, a smart phone 1015b and/or a tablet 1015c to communicate with a virtual agent. The virtual agent can be implemented via system 1020.”); 
developing a system-aware user persona based on the connected user (see col. 16, lines 56-65; “a personal profile of the user is determined. The personal profile can include key-value pairs captured, for example, from the user's utterances that can show the user's personal information, preferences, likes, dislikes, favors, beliefs, values, needs, etc. The personal profile can be populated and/or updated as the user-virtual agent dialogue in different sessions go on.”) including captured historical information utilizing a digital footprint of the connected user (see col. 30, lines 30-52; e.g., user profile includes user preferences generated by user’s past actions- e.g., likes, dislikes, location, etc);
engaging in a user interaction (see fig 1, 110 “utterance of a user”); and 
generating a response to the user interaction based on the developed system-aware user persona and user interaction (see col. 16, lines 56-65; “At every timestamp of the conversation, the virtual agent can use the most updated user's profile to provide personalized responses to the user”). 

Amini does not expressly disclose gathering details from a connected enterprise system including at least one of a business unit, assets owned, and job title; engaging in a back-and-forth user interaction, wherein the system-aware user persona determines a context and a tone of the user interaction; nor wherein the developed system-aware user persona is stored in a persona database that includes patterns of the user, the patterns being based on the user’s social media accounts.

However, Penilla discloses engaging in a back-and-forth user interaction, wherein the system-aware user persona determines a context and a tone of the user interaction (see col. 48, line 36 to col. 49, line 54; “a vehicle system can interface with a user by requesting simple user feedback, e.g., by providing the user a set of simple queries. As vehicle settings become more complex, making settings can be very distracting, especially when driving. As such, instead of requiring a user to navigate screens and settings and inputs, a vehicle interface system can generate a set of queries, which are then used to determine a setting or recommended setting. The queries can be, for example, a set of verbal questions. Once the user answers the questions, the system will narrow down to what the user wishes to do.”); and wherein the developed system-aware user persona is stored in a persona database that includes patterns of the user, the patterns being based on the user’s social media accounts (see col. 18, lines 39-62; contextual relevance is based on information retrieved from a user database that includes “information from social networks, information from patterns of use by the user”). It would have been obvious to an artisan 

Moreover, Adams discloses developing a system-aware user persona based on the connected user including captured historical information utilizing a digital footprint of the connected user, and gathering details from a connected enterprise system including at least one of a business unit, assets owned, and job title (see paragraph [0070] “in one embodiment the user's persona is automatically determined (e.g., by logic such as SCBOSL 148 shown in FIG. 1) by data mining various databases (e.g., databases provided by the user data server 156 shown in FIG. 1) that contain contextual information about the requesting user. For example, consider the various databases shown in pane 910 in FIG. 9. A particular user may use databases found in a particular social media service, databases found at his work or home, or some other database (e.g., a publication database, a web log, etc.)”). It would have been obvious to an artisan before the effective filing date of the present invention to include Adams’ teachings in Amini’s user interface in an effort to provide a more user-friendly and intuitive interface for user engagement.

Regarding claim 2, Amini discloses wherein connecting the user is selected from the group consisting of loading a website, downloading an application, and opening an application (see col. 35, lines 41-50; “A user 1010 can use a computer 1015a, a smart 

Regarding claim 3, Amini discloses wherein developing the system-aware user persona based on the connected user further comprises: gathering a plurality of local user data (see col. 31, lines 60-64 “User location information (i.e., city, state, country) and interests are retrieved from user profile.”).

Amini does not expressly disclose accessing a connected enterprise employee system and a connected digital footprint system; gathering a plurality of enterprise employee data from the connected enterprise employee system; and gathering a plurality of digital footprint data from the connected digital footprint system.

However, Adams discloses accessing a connected enterprise employee system and a connected digital footprint system; gathering a plurality of enterprise employee data from the connected enterprise employee system; and gathering a plurality of digital footprint data from the connected digital footprint system (see paragraph [0070] “in one embodiment the user's persona is automatically determined (e.g., by logic such as SCBOSL 148 shown in FIG. 1) by data mining various databases (e.g., databases provided by the user data server 156 shown in FIG. 1) that contain contextual information about the requesting user. For example, consider the various databases shown in pane 910 in FIG. 9. A particular user may use databases found in a particular social media service, databases found at his work or home, or some other database 

Regarding claim 4, Amini discloses wherein the plurality of local user data is selected from the group consisting of calendar data, IP address data, and global positioning system (GPS) data (see fig 10, 1015b; inherent feature since GPS/IP address are notoriously associated with smart devices). 

Regarding claim 6, Amini discloses wherein the user interaction is selected from the group consisting of a question, an inquiry, and a command (see fig 8A). 

Regarding claim 7, Amini discloses wherein generating a response to the user interaction based on the developed system-aware user persona and user interaction further comprises: determining a user context and a user emotion; and issuing a response based on the determined user context and the determined user emotion (see fig 1, 120/130/150, determine emotion/mood vector and output response based on the determination). 

Regarding claim 8, Amini discloses a method for customized responses, the method comprising: 

developing a system-aware user persona based on the connected user (see col. 16, lines 56-65; “a personal profile of the user is determined. The personal profile can include key-value pairs captured, for example, from the user's utterances that can show the user's personal information, preferences, likes, dislikes, favors, beliefs, values, needs, etc. The personal profile can be populated and/or updated as the user-virtual agent dialogue in different sessions go on.”) including captured historical information utilizing a digital footprint of the connected user (see col. 30, lines 30-52; e.g., user profile includes user preferences generated by user’s past actions- e.g., likes, dislikes, location, etc);
engaging in a user interaction (see fig 1, 110 “utterance of a user”); and 
generating a response to the user interaction based on the developed system-aware user persona and user interaction (see col. 16, lines 56-65; “At every timestamp of the conversation, the virtual agent can use the most updated user's profile to provide personalized responses to the user”). 

Amini does not expressly disclose accessing a connected enterprise employee system and a connected digital footprint system; engaging in a back-and-forth user interaction, wherein the system-aware user persona determines a context and a tone of the user interaction; nor wherein the developed system-aware user persona is stored in 

However, Penilla discloses engaging in a back-and-forth user interaction, wherein the system-aware user persona narrows down a context and a tone of the user interaction (see col. 48, line 36 to col. 49, line 54; “a vehicle system can interface with a user by requesting simple user feedback, e.g., by providing the user a set of simple queries. As vehicle settings become more complex, making settings can be very distracting, especially when driving. As such, instead of requiring a user to navigate screens and settings and inputs, a vehicle interface system can generate a set of queries, which are then used to determine a setting or recommended setting. The queries can be, for example, a set of verbal questions. Once the user answers the questions, the system will narrow down to what the user wishes to do.”); and wherein the developed system-aware user persona is stored in a persona database that includes patterns of the user, the patterns being based on the user’s recently read news articles (see fig 22 where local news 2264 is shown; also see col. 18, lines 39-62; contextual relevance is based on information retrieved from a user database that includes “information from patterns of use by the user”; Examiner notes that user interaction with databases containing local news can be mined for user patterns). It would have been obvious to an artisan before the effective filing date of the present invention to include Penilla’s teachings in Amini’s user interface in an effort to improve customer satisfaction using real-time, iterative user engagement to present the most relevant answer responses. 

Moreover, Adams discloses developing a system-aware user persona based on the connected user including captured historical information utilizing a digital footprint of the connected user, and gathering details from a connected enterprise system including at least one of a business unit, assets owned, and job title (see paragraph [0070] “in one embodiment the user's persona is automatically determined (e.g., by logic such as SCBOSL 148 shown in FIG. 1) by data mining various databases (e.g., databases provided by the user data server 156 shown in FIG. 1) that contain contextual information about the requesting user. For example, consider the various databases shown in pane 910 in FIG. 9. A particular user may use databases found in a particular social media service, databases found at his work or home, or some other database (e.g., a publication database, a web log, etc.)”). It would have been obvious to an artisan before the effective filing date of the present invention to include Adams’ teachings in Amini’s user interface in an effort to provide a more user-friendly and intuitive interface for user engagement.

Regarding claim 9, Amini discloses wherein connecting the user is selected from the group consisting of loading a website, downloading an application, and opening an application (see col. 35, lines 41-50; “A user 1010 can use a computer 1015a, a smart phone 1015b and/or a tablet 1015c to communicate with a virtual agent. The virtual agent can be implemented via system 1020.”), and the system-aware user persona is accessed upon a user permission when the user connects, prior to the user asking a question (see col. 35, lines 41-50; “A user 1010 can use a computer 1015a, a smart 

Claims 10 and 11 are similar in scope to claims 3 and 4, respectively, and are therefore rejected under similar rationale. 

Regarding claim 13, Amini discloses wherein the user interaction is selected from the group consisting of a question, an inquiry, and a command (see fig 8A), and the digital footprint is used to develop a comprehensive picture of a user’s behavior, personality, location and interests (see claim 1 above where Adams is discussed). 

Claim 14 is similar in scope to claim 7 and is therefore rejected under similar rationale. 

Regarding claim 15, Amini discloses a method for customized responses, the method comprising: 
connecting a user (see col. 35, lines 41-50; “A user 1010 can use a computer 1015a, a smart phone 1015b and/or a tablet 1015c to communicate with a virtual agent. The virtual agent can be implemented via system 1020.”); 
developing a system-aware user persona based on the connected user (see col. 16, lines 56-65; “a personal profile of the user is determined. The personal profile can include key-value pairs captured, for example, from the user's utterances that can show 
engaging in a user interaction (see fig 1, 110 “utterance of a user”); and 
generating a response to the user interaction based on the developed system-aware user persona and user interaction (see col. 16, lines 56-65; “At every timestamp of the conversation, the virtual agent can use the most updated user's profile to provide personalized responses to the user”) and the system-aware user persona is accessed upon a user permission when the user connects, prior to the user asking a question (see col. 35, lines 41-50; “A user 1010 can use a computer 1015a, a smart phone 1015b and/or a tablet 1015c to communicate with a virtual agent. The virtual agent can be implemented via system 1020.”…Examiner notes that smart phones are notoriously known to be permission-based). 

Amini does not expressly disclose accessing a connected enterprise employee system and a connected digital footprint system; engaging in a back-and-forth user interaction, wherein the system-aware user persona determines a context and a tone of the user interaction; nor wherein the developed system-aware user persona is stored in a persona database that includes patterns of the user, the patterns being based on the user’s recent online purchases.

However, Penilla discloses engaging in a back-and-forth user interaction, wherein the system-aware user persona narrows down a context and a tone of the user interaction (see col. 48, line 36 to col. 49, line 54; “a vehicle system can interface with a user by requesting simple user feedback, e.g., by providing the user a set of simple queries. As vehicle settings become more complex, making settings can be very distracting, especially when driving. As such, instead of requiring a user to navigate screens and settings and inputs, a vehicle interface system can generate a set of queries, which are then used to determine a setting or recommended setting. The queries can be, for example, a set of verbal questions. Once the user answers the questions, the system will narrow down to what the user wishes to do.”); and wherein the developed system-aware user persona is stored in a persona database that includes patterns of the user, the patterns being based on the user’s recent online purchases (see col. 38, line 67, to col. 39, line 23; information found in the user's online calendars and to-do lists can be mined to provide contextual recommendations… the current to-do list shows that the user needs a hammer (and other things), and because the user is near a store that sells hammers, that information can be provided to the user. The information is provided or surfaced to the user by presenting it on a display, after cloud processing determines that other contextual parameters suggest that the user would be interested in a particular good or service, e.g., in this example a hammer, at that particular time of day and day and particular geo-location. In addition, learning systems also can determine that the user usually likes discounts, so special discounts can be automatically searched for from various online and off-line retailers, and the 

Moreover, Adams discloses developing a system-aware user persona based on the connected user including captured historical information utilizing a digital footprint of the connected user, and gathering details from a connected enterprise system including at least one of a business unit, assets owned, and job title; and the system-aware user persona is accessed upon a user permission when the user connects, prior to the user asking a question (see paragraph [0070] “in one embodiment the user's persona is automatically determined (e.g., by logic such as SCBOSL 148 shown in FIG. 1) by data mining various databases (e.g., databases provided by the user data server 156 shown in FIG. 1) that contain contextual information about the requesting user. For example, consider the various databases shown in pane 910 in FIG. 9. A particular user may use databases found in a particular social media service, databases found at his work or home, or some other database (e.g., a publication database, a web log, etc.)”). It would have been obvious to an artisan before the effective filing date of the present invention to include Adams’ teachings in Amini’s user interface in an effort to provide a more user-friendly and intuitive interface for user engagement.



Claims 17 and 18 are similar in scope to claims 3 and 4, respectively, and are therefore rejected under similar rationale. 

Regarding claim 21, Penilla discloses wherein the context of a question of the user is clarified and narrowed down before a final answer is determined based on the back-and- forth engagement of the user interaction, and the system-aware user persona is accessed upon a user permission when the user connects, prior to the user asking a question, and the response is tailored as an answer to a question posed by the user based on the developed system-aware user persona and user interaction including at least one of a user's area of business, job title, interests, hobbies, habits, personal details, geographic location, time of day, and assets owned (see claim 1 above).

Regarding claim 22, Penilla discloses detecting changes in a speaking pattern and the tone of a user’s voice and, based on an analysis of the user’s persona, matching the tone, emotion, speaking pattern and language (see col. 10, line 11 to col. 11, line 24; by comparing profiles containing user tone, mood, language and speaking patterns to known profiles, an inference can be made on the part of the vehicle on how to respond.).

.



Response to Arguments
5.	Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAWN N TILLERY whose telephone number is (571)272-6480.  The examiner can normally be reached on M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/RASHAWN N TILLERY/Primary Examiner, Art Unit 2174